Case 3:20-cv-00330-JBA Document 66-1 Filed 07/22/20 Page 1 of 4




                    Exhibit 1
           Case 3:20-cv-00330-JBA Document 66-1 Filed 07/22/20 Page 2 of 4



                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES



Mia Castro                                                           CHRO No. 2030535
COMPLAINANT


vs.

Manuel Lopes Fontes
RESPONDENT

                                      RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within two
years of the date of filing the complaint with the Commission unless circumstances tolling the statute
of limitations are present.



DATE: July 21, 2020
                                                            Tanya A. Hughes, Executive Director




Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
           Case 3:20-cv-00330-JBA Document 66-1 Filed 07/22/20 Page 3 of 4



                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES



Ashley Eltorai                                                       CHRO No. 2030546
COMPLAINANT


vs.

Manuel Lopes Fontes
RESPONDENT

                                      RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within two
years of the date of filing the complaint with the Commission unless circumstances tolling the statute
of limitations are present.



DATE: July 21, 2020
                                                            Tanya A. Hughes, Executive Director




Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
           Case 3:20-cv-00330-JBA Document 66-1 Filed 07/22/20 Page 4 of 4



                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES



Elizabeth Reinhart                                                           CHRO No. 2030540
COMPLAINANT


vs.

Manuel Lopes Fontes
RESPONDENT

                                      RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within two
years of the date of filing the complaint with the Commission unless circumstances tolling the statute
of limitations are present.



DATE: July 21, 2020
                                                            Tanya A. Hughes, Executive Director




Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
